DENTON, Justice.
This is a companion case to our Cause No. B-6463, State of Texas v. Turner, decided this date, 556 S.W.2d 563. The cases were submitted and argued together in this Court.
The trial court charged the jury to find from a preponderance of the evidence the statutory prerequisites of civil commitment. The court of civil appeals affirmed the order of commitment entered by the trial court in response to affirmative jury answers. 543 S.W.2d 194.
The question concerning the proper standard of proof required in the case is the same question presented in State v. Turner. The disposition of the question in that case controls the disposition of the question here.
The judgments of the trial court and the court of civil appeals are affirmed,